Citation Nr: 9921580	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision from the Montgomery, Alabama Regional Office (RO), which 
denied service connection for bilateral hearing loss and a low 
back disorder.  The veteran perfected a timely appeal to both of 
these issues.

In July 1993, the Board remanded this appeal to the RO for 
additional development.  By a rating action dated in December 
1993, the RO, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a noncompensable.  It is 
significant to note that this is considered to be a full grant of 
benefits sought on appeal for this issue.

In a rating action dated in February 1994, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal to that decision.  Accordingly, 
the issue properly before the Board at this time is service 
connection for PTSD.  In December 1997, the Board remanded this 
case to the RO for additional development of the evidence. 

The issue of entitlement to service connection for PTSD is the 
subject of the remand portion of this decision.


FINDING OF FACT

There is no competent medical evidence linking the veteran's low 
back disorder to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim is a plausible claim that is meritorious on its 
own or capable of substantiation.  See Murphy, 1 Vet.App. at 81.  
An allegation that a disorder should be service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 
(1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996).  This means that 
there must be evidence of disease or injury during service, a 
current disability, and a link between the two.  Further, the 
evidence must be competent.  That is, an injury during service 
may be verified by medical or lay witness statements; however, 
the presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service or a service-connected 
disability, a competent opinion of a medical professional is 
required.  See Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 
(1995).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury or disease in 
line of duty.  38 U.S.C.A. § 1110.  Furthermore, service 
connection will be granted for arthritis, if it is manifested to 
a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that at the time of the entrance 
examination the veteran gave a history of back trouble, which was 
described as a pilonidal sinus.  The spine was clinically 
evaluated as normal.  In February 1970 the veteran was seen at 
the dispensary for complaints of low back pain and a history of 
surgery for a pilonidal cyst.  There was no history of any trauma 
or injury.  The examination showed no abnormality.  The remaining 
service medical records, including a separation medical 
examination conducted in February 1972, do not show any instance 
of back trauma, nor are there otherwise complaints or findings of 
pathology regarding the back.

The veteran was seen at a private facility in September 1991 for 
low back pain.  At that time he reported that over the Labor Day 
weekend, while camping, he was up on the table to hang canopy and 
may have injured his back.  The impression was low back pain with 
mild radicular septums.  Private X-rays of the lumbar spine dated 
in September 1991 showed asymmetrical transitional S1, moderate 
narrowing of the L4-L5 disc space with associated hypertrophic 
changes and arteriosclerotic vascular disease.  A private 
magnetic resonance imaging spectroscopy of the lumbar spine dated 
in September 1991 revealed disc degeneration at L4-5 level and 
mild degenerative changes of the facet joints at L5-S1 level.  
Private treatment records dated in September 1991 include a 
diagnosis of arthritis of the back.

A VA orthopedic examination was conducted in August 1993.  At 
that time, the veteran reported that he had surgery for a 
pilonidal cyst before he entered the service and that he had no 
further problems related to the pilonidal cyst.  Although the 
veteran could not recall the year of the injury, he stated that 
the onset of his low back pain was secondary to a lifting type 
injury while in service.  It was indicated that X-rays of the 
lumbar spine showed degenerative arthritic and probably 
degenerative disc disease at L4-5 with transitional S1 vertebra.  
The examiner concluded that the veteran had diagnoses of chronic 
lumbar syndrome with degenerative disc disease and a history of 
service related lifting injury.

A VA orthopedic examination was conducted in November 1998.  At 
that time, the veteran reported a history of a lifting injury 
while unloading a truck in service.  X-rays of the lumbar spine 
showed degenerative disc disease and degenerative changes of the 
facet joints.  Following the examination, the examiner rendered 
diagnoses of chronic lumbar syndrome with degenerative disc 
disease and a history of remote lifting injury.  After reviewing 
the veteran's medical history as well as an extensive review of 
his medical records, and examining his low back, it was the 
examiner's opinion that the veteran's current low back disorder 
possibly may be related to an old lifting injury in February 
1970, but that it was not felt to represent a reasonable medical 
probability.  It was also the examiner's opinion that the 
veteran's current low back disorder was more likely than not 
related to the degenerative changes of his lumbar spine.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim. See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded.  Id.  While the veteran is competent to 
describe chronic low back pain and any incident that occurred in 
service, a diagnosis and an analysis of the etiology regarding 
such complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the service medical records reflect that the 
veteran was seen on one occasion for low back pain.  The first 
postservice clinical evidence of a back disorder was in 1991, 
many years following his release from active duty.  Although the 
August 1993 VA examiner reported a history of back injury dating 
to military service, this is simply the veteran's recitation of 
his history, and does not establish in any way a relationship 
between service and his current back disorder.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Additionally, the VA 
examiner in November 1998 stated that it was not reasonable 
medical probability that the current low back disorder was 
related to service.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence on 
file linking the veteran's current low back disorder to service 
or to any incident of service. 

Consequently, in the absence of any competent evidence linking a 
current disability to service, the claim is not well grounded.  
See Caluza, supra.  Accordingly, there is no duty to assist the 
veteran in any further development of his claim.   See Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Further, the Board views the information 
provided in the statement of the case, supplemental statement of 
the case, and other correspondence from the RO, sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for a low back disorder.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, if 
obtained, might make the claim well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate remedy 
is to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, concludes 
that denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).


ORDER

The claim for entitlement to service connection for a low back 
disorder is denied.


REMAND

In the December 1997 Remand, the Board, in part, requested that 
VA psychiatric and psychological examinations be performed in 
order to determine the nature and severity of any psychiatric 
illness.  Although a VA psychiatric examination was conducted in 
November 1998, the veteran apparently was not given a VA 
psychological examination.  In a decision by the United States 
Court of Veteran's Appeals (Court), the Court held that as a 
matter of law, the veteran has the right of compliance with a 
Remand order.  The Court has stated that compliance by the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 Vet. 
App. 268 (1998). 

As indicated in the December 1997 Remand the claimed stressor 
concerning threats on the veteran's life following his 
involvement in a drug investigation is considered verified.  
During the recent VA examination the veteran claimed as a 
stressor fear of not seeing his family again after be sent to 
Vietnam and dying in a foreign land after seeing body bags loaded 
on planes at Cam Ran Bay.  This is consistent with duty in 
Vietnam and is also verified.  The Board notes that the 
sufficiency of a stressor is a medical determination.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The RO has made extensive 
efforts to verify the claimed stressors.  Other than the two 
stressors previously mentioned, no other stressor has been 
verified.

The Board also notes that, in the report of a VA psychiatric 
examination conducted in January 1994, the diagnosis was mild 
PTSD.  In the report of the VA psychiatric examination performed 
in November 1998, the diagnosis was PTSD traits.  

38 C.F.R. § 3.304(f) provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The effective 
date of the revision is March 7, 1997.  38 C.F.R. § 3.304(f).  
The RO has not had the opportunity to review the revised 
regulation in conjunction with the veteran's claim for PTSD.

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO furnish the appellant the 
appropriate release of information forms in 
order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his psychiatric 
illness.  

The RO should provide the veteran with 
another opportunity to submit additional 
information regarding his reported 
stressors. He should be notified that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should review the veteran's 
unverified stressors in conjunction with 
the revised 38 C.F.R. § 3.304(f). 

3.  Following any additional development 
deemed appropriate by the RO, VA 
examinations should be conducted by a Board 
of two psychiatrists and a psychologist in 
order to determine the nature and severity 
of any psychiatric illness, to include 
PTSD.  The claims folder, a copy of the 
December 1997 Remand as well as this Remand 
must be made available to the examiners in 
conjunction with the examinations.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiners that only a 
stressors which have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  The examiners should be informed 
that currently two claimed stressors have 
been verified, the threats on the veteran's 
life following his involvement in a drug 
investigation and fear of not seeing his 
family again after be sent to Vietnam and 
dying in a foreign land after seeing body 
bags body bags loaded on planes at Cam Rhan 
Bay.  

If the diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
whether the stressors found to be 
established by the record were sufficient 
to produce post-traumatic stress disorder; 
and whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic stress 
disorder by the examiners.  All varying 
diagnoses should be reconciled.  (See VA 
examinations conducted in January 1994 and 
November 1998).  A complete rational for 
any opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should readjudicate 
the issue in appellate status.

If the benefit sought is not granted the veteran and his 
representative should be furnished a supplemental statement of 
the case, to include the old and the revised 38 C.F.R. § 3.304, 
and an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  The Board 
implies no conclusions, either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

